NUMBERS 13-20-00320-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG

                          Ex Parte Carlos Noe Gallegos


                    On Appeal from the 275th District Court
                         of Hidalgo County, Texas.


                          ORDER OF ABATEMENT
  Before Chief Justice Contreras and Justices Longoria and Perkes
                         Order Per Curiam

       This cause is before the Court on appellant’s motion to appoint counsel.

Appointment of new counsel rests within the sound discretion of the trial court. Carroll v.

State, 176 S.W.3d 249, 255 (Tex. App.--Houston [1st Dist.] 2004, pet. ref'd). In those

circumstances where the appointment of counsel may be necessary, an appellate court

should abate the proceeding to the trial court for determination of this issue. Accordingly,

we CARRY the motion, ABATE the appeal, and REMAND the cause to the trial court for

further proceedings consistent with this order.
       Upon remand, the trial court shall determine whether appellant has abandoned his

appeal; if not, the trial court shall determine whether appellant is entitled to court-

appointed counsel. If the trial court determines new counsel should be appointed, the

name, address, email address, telephone number, and state bar number of newly

appointed counsel shall be included in the order appointing counsel. If the trial court

determines appellant has abandoned this appeal and/or is not entitled to court-appointed

counsel, it shall issue such findings. The trial court shall further cause its findings and/or

order to be included in a supplemental clerk's record to be filed with the Clerk of this Court

on or before the expiration of thirty days from the date of this order.

       It is so ordered.

                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).


Delivered and filed the
3rd day of December, 2020.




                                              2